—In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from an order of the Family Court, Richmond County (McElrath, J.), dated February 5, 1998, which, after a hearing, granted the petition to extend the foster care placement of the subject child for a period of 12 months effective March 22, 1998.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The period of placement provided for in the order appealed from has expired by its own terms, and the order has been superseded by a subsequent placement order which is beyond *534the scope of review on this appeal. Any corrective measure which this Court might have taken with regard to the order appealed from would have no practical effect, and thus, the appeal is academic (see, Matter of Julia M., 255 AD2d 326). Bracken, J. P., O’Brien, Sullivan and Luciano, JJ., concur.